DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 and 21-26 are pending in this application and claims 15-20 are cancelled.
Response to Arguments
Applicant’s arguments, see Pages 6-8, filed 12/27/2021, with respect to claims 6-9 with respective to “performing channel coding of a plurality of bits to produce coded bits using polar encoding, wherein the polar encoding provides at least a portion of the plurality of bits to bit channels based on content of the at least the portion of the plurality of bits and based on a reliability of the bit channels” and “wherein the plurality of bits indicates each of timing information and a system frame number (SFN)” have been fully considered and are persuasive. The rejections of claims 1-14 and 21-26 has been withdrawn.
Allowable Subject Matter
Claims 1-14 and 21-26 are allowed.
The following is an examiner’s statement of reason for allowance: 
Applicants remarks submitted have been fully considered and have been found to be persuasive. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims. The closest prior art fund, which previously cited, is as follows: 

Hong et al. (US 2017/0047947 A1), which direct to systems and methods are disclosed herein relating to rate-compatible polar codes and the use thereof in a wireless communications system. In some embodiments, a transmit node operable for use in a wireless communications system comprises a rate-compatible polar encoder operable to encode information bits to provide coded bits utilizing parallel concatenated polar codes. The transmit node further comprises a transmitter operable to transmit the plurality of coded bits. In this manner, the transmit node may, in some embodiments, use polar codes having different coding rates to adapt to time-varying channel conditions; 
Parkvall et al. (US 2017/0331577 A1), which direct to Methods and apparatus in a fifth-generation wireless communications, including an example method, in a wireless device, that includes receiving a downlink signal comprising an uplink access configuration index, using the uplink access configuration index to identify an uplink access configuration from among a predetermined plurality of uplink access 
None of these references, take alone or in combination, teaches the claims as,
“performing channel coding of a plurality of bits to produce coded bits using polar encoding, wherein the polar encoding provides at least a portion of the plurality of bits to bit channels based on content of the at least the portion of the plurality of bits and based on a reliability of the bit channels” “wherein the plurality of bits indicates each of timing information and a system frame number (SFN)” in conjunction with other limitation recited in the claims, and thus the claims are allowed over the prior art of record.
Any comments considered necessary by the applicant must be submitted no later than the payment issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason of Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897. The examiner can normally be reached Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GUANG W. LI
Primary Examiner
Art Unit 2478


January 15, 2022
/GUANG W LI/Primary Examiner, Art Unit 2478